        Case 1:21-mj-00236-GMH Document 7 Filed 03/10/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    : No. 21-MJ-236
                                             :
LUKE RUSSELL COFFEE,                         :
     Defendant.                              :


                                             ORDER

       Upon consideration of the Government’s Motion for Emergency Stay and for Review of

Release Order as to defendant Luke Coffee,

       It is this 10th day of March, 2021,

       ORDERED, that the Motion for an Emergency Stay is hereby GRANTED and the

release order entered by the Northern District of Texas Magistrate Judge on March 8, 2021, as

to defendant Luke Coffee is STAYED pending review of the detention decision by this Court.




                                             HONORABLE BERYL A. HOWELL
                                             CHIEF JUDGE




                                               1
